PIERCE, Chief Judge.
On November 28, 1969, appellant Arthur Johnson was informed against in the Pinellas County Circuit Court for the offense of wilful arson of an unoccupied dwelling house. He pleaded not guilty on December 5, 1969, and on January 7, 1970 was tried by a jury, resulting in a verdict of guilty as charged. Motion for new trial being denied, he was adjudged guilty of said offense on February 20, 1970, and on the same date was sentenced to serve a term of imprisonment in the State Prison.
On May 5, 1970 Johnson filed in the trial Court his motion to vacate and set aside the judgment and sentence aforesaid under CrPR 1.850, 33 F.S.A., which motion the trial Judge denied without evidentiary hearing. We agree and affirm.
*334The motion under the post-conviction Rule alleged only matters which went to the sufficiency of the evidence to sustain the jury’s verdict and also complaints of certain trial incidents and the tactics of his defense trial counsel, in none of which we find substantial merit.
Having thoroughly examined the transcript of record before us, and having considered the briefs filed herein, we are unable to find reversible error. The order appealed is therefore—
Affirmed.
HOBSON and MANN, JJ., concur.